Robertson, Associate Justice.
As the city of Brenham is chartered by a public law, its corporate powers are known to the court and need not be pleaded. Section 1 of article 6 of the charter provides that “all ordinances of the city, when printed,” &c., shall be admitted in evidence without proof. This section contemplates the printing of the ordinances.
The charter does not intend that the city shall own a printing establishment, and the legislature never expected the printing to be done without compensation, pro bono publico. The power to make a contract to pay for the printing was, therefore, necessarily implied. If the city needed printed copies of the charter, the occasion for them in the accomplishment of its corporate purposes, raises an implication of the power to have them printed. Dillon on Mun. Corp., sec. 89.
The debt contracted for, under the allegations of the petition, was in the nature of current expense, and not such debt as that contemplated in section 5, article 11, of the constitution. The record does not show that the appellee belongs to the class of cities' mentioned in section 5.
It is very probable that the appellee is right in its construction of the contract actually made with Presley, but the pleading leaves no room for construction. It declares npon a demand manifestly in the jurisdiction of the district court.
The demurrer to the petition was improperly sustained, and the judgment dismissing the suit must be reversed and the cause remanded.
Beversed and Bemanded.
[Opinion delivered February 23, 1886.]